Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the reply filed on May 24, 2021.

2. Claims 1-20 have been examined. 

Response to Arguments
3. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  

Allowable Subject Matter
4. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that independent claims 1, 9, and 16 are not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “identifying, by the device, one or more libraries in the source code program; evaluating, by the device, each of the one or more libraries for a plurality of predetermined selection criteria specifying library performance limitations to identify at least a first library which does not meet the plurality of predetermined selection criteria; generating a library upgrade recommendation to substitute the at least first library which does not meet the plurality of predetermined selection criteria with at least a first alternative library, wherein generating the library upgrade recommendation comprises: evaluating at least the first library which does not meet the plurality of predetermined selection criteria against a repository of alternative libraries; and identifying, by the device, the at least a first alternative library from the repository as the library upgrade recommendation that is suitable for substitution for the first library by at least resolving the library performance limitations; retrieving the identified first alternative library from storage; and automatically modifying the source code program to replace by substituting the first library with the identified and retrieved first alternative library, thereby generating a modified source code program having an upgraded library functionality that resolves the specified performance limitations associated with at least a first library,” which are not found in the prior art of record.

Based on Applicant's remarks, prior art references, and further search, Examiner has concluded that these details, in combination with the other recited elements, are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.


Double Patenting Rejection

A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.131 (c). A registered attorney or agent of record may sign a terminal disclaimer.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/ file/efs/guidance/eTD-info-l.jsp.
Claims 1-20 of the present application are rejected on the ground of nonstatutory double patenting of claims 1-20 in US Patent 10,678,513 (the parent US Patent Application 15/701,727).
For example,

US Patent 10,678,513
Present Application
    1. A method performed by a device having a processor and memory for enhancing operable functionality of a source code program, comprising: 

receiving, by the device, a source code program submitted by a developer; 

identifying, by the device, one or more libraries in the source code program; 
evaluating, by the device, each of the one or more libraries for a plurality of predetermined selection criteria specifying library performance limitations to identify at least a first library which does not meet the plurality of predetermined selection criteria; 
generating a library upgrade recommendation to substitute the at least first library which does 
wherein generating the library upgrade recommendation comprises: 
evaluating at least the first library which does not meet the plurality of predetermined selection criteria against a repository of alternative libraries; and 
identifying, by the device, the at least a first alternative library from the repository as the library upgrade recommendation that is suitable for substitution for the first library by at least resolving the library performance limitations; retrieving the identified first alternative library from storage; and 
automatically modifying the source code program by substituting the first library with the identified and retrieved first alternative library, thereby generating a modified source code program having an upgraded library functionality that resolves the specified performance limitations associated with at least a first library.


receiving, by the device, a source code program; 

identifying, by the device, one or more libraries in the source code program; 
evaluating, by the device, each of the one or more libraries for a plurality of predetermined selection criteria specifying library performance limitations to identify at least a first library which does not meet the plurality of predetermined selection criteria; 
generating a library upgrade recommendation to substitute the at least first library which does 
wherein generating the library upgrade recommendation comprises: 
evaluating at least the first library which does not meet the plurality of predetermined selection criteria against a repository of alternative libraries; and 
identifying, by the device, the at least a first alternative library from the repository as the library upgrade recommendation that is suitable for substitution for the first library by at least resolving the library performance limitations; retrieving the identified first alternative library from storage; and 
automatically modifying the source code program to replace by substituting the first library with the identified and retrieved first alternative library, thereby generating a modified source code program having an upgraded library functionality that resolves the specified performance limitations associated with at least a first library.



Conclusion
6. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  
US 7,818,730 to Ryan et al. discloses minimizing or reducing efforts in validating a model by creating a new library containing only the library elements/blocks that are used in the model, so that it is easy to identify which library elements/blocks need to be validated. 

7. Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not  mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

8. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192